In an action to recover damages for injuries to person and property, alleged to have been caused by the negligence of the defendant in the operation of an automobile, the defendant appeals from an order of the Suprme Court, Suffolk County, dated January 7, 1960, granting summary judgment to plaintiffs and directing an assessment of the damages, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, with $10 costs and disbursements, and motion denied. The record discloses issues of fact which should not have been summarily decided on motion. Nolan, P. J., Beldoek, Kleinfeld, Christ and Pette, JJ., concur.